Citation Nr: 1324789	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  10-38 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to basic eligibility for educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code (Chapter 30).

2.  Entitlement to basic eligibility for educational assistance benefits under the provisions of Chapter 1606, Title 10, United States Code (Chapter 1606).


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from November 1980 to February 1981 and had additional service in the United States Army Reserve until March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muscogee, Oklahoma.  Jurisdiction over this claim is currently with the RO in Newark, New Jersey.

In January 2011, the appellant testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to basic eligibility for educational assistance benefits under Chapter 1606 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The appellant had ACDUTRA from November 1980 to February 1981 in the United States Army Reserve; he did not first enter active duty as a member of the Armed Forces after June 30, 1985.



CONCLUSION OF LAW

The criteria for entitlement to educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code have not been met.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. § 21.7042 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a procedural matter, after reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In this regard, VA must determine all potential claims reasonably raised by the evidence, applying all relevant laws and regulations.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, where a claimant files more than one claim with the RO at the same time, and the RO's decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.  The proper remedy under such circumstances is to file a timely notice of disagreement as to the RO's failure to address that claim.

In Ingram v. Nicholson, 21 Vet. App. 232 (2007), the Court further elaborated on the pending claim doctrine.  The Court held that, where a RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not specifically deny the claim.  Ingram, 21 Vet. App. at 255; see also Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009) (a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if the [VA] did not expressly address that claim in its decision). 

In Munro v. Shinseki, 616 F.3d 1293, 1299 (Fed. Cir. 2010), the Federal Circuit held that the proper notice standard is whether a VA decision provided sufficient information for a reasonable claimant to know that he would not be awarded benefits for his asserted disability.  In Cogburn v. Shinseki, 24 Vet. App. 205 (2010), the Court held that the application of the implicit denial rule did not violate a claimant's constitutional rights to due process.  

However, in analyzing the applicability of the implicit denial rule, the Court outlined several factors for consideration, including (1) the relatedness or specificity of the claims (i.e., whether the claims were identical or closely related); (2) the specificity of the adjudication (i.e., whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well); (3) the timing of the claims (i.e., the closer the claims are filed to one another, the more likely that a reasonable person would understand that an earlier claim was implicitly denied by the adjudication of a subsequent claim); and (4) whether the claimant was represented (i.e., relevant in determining the degree to which a pleading will be liberally construed in terms of what disability was initially claimed and how any decision based on the implicit denial doctrine is interpreted).

In light of the above, the Board first finds that the matter of entitlement to basic eligibility for educational assistance benefits under Chapter 1606 was reasonably raised by the evidence and was before the RO in June 2010.  Indeed, the appellant was seeking educational assistance benefits when he submitted the claim in May 2010.  

In its June 2010 decision, the RO denied basic eligibility for educational assistance benefits under Chapter 30.  The Board finds that the RO also implicitly denied basic eligibility for educational assistance benefits under Chapter 1606.  The June 2010 decision, as well as the August 2010 statement of the case, discusses this claim in terms sufficient to put the appellant on notice that it was being considered and rejected.  

The claims under Chapter 30 and under Chapter 1606 are related as they both seek educational assistance benefits under the Montgomery GI Bill (the Chapter 1606 provision involves the Selected Reserve Educational Assistance Program of the Montgomery GI Bill).  The adjudication was specific in that the RO stated the reason for the denial of the claim for basic eligibility for educational assistance benefits under Chapter 30 was that the appellant did not have the requisite service.  

The record shows that the appellant is not represented; therefore, the Board will construe his pleading liberally.  Thus, the June 2010 administrative decision constitutes a denial of the claim for entitlement to basic eligibility for educational assistance benefits under Chapter 1606, even if the adjudicative document does not specifically deny the claim.  The Board finds that the claim for basic eligibility for educational assistance benefits under Chapter 1606 was implicitly denied in the June 2010 administrative decision and he perfected a timely appeal of this issue.  Thus, the Board has jurisdiction of this issue and has characterized the issues on appeal as listed on the title page.

Turning now to the laws and regulations, Chapter 30 of Title 38, United States Code sets forth provisions to allow for educational assistance benefits for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3001-21.  VA will pay educational assistance benefits to an eligible veteran while he or she is pursuing approved courses in a program of education.  38 C.F.R. § 21.7130.  

A threshold requirement for educational assistance benefits under Chapter 30 is the completion of certain requisite service.  See 38 U.S.C.A. § 3011.  In order to be entitled to educational assistance benefits under Chapter 30, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty.  See 38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a).  For purposes of Chapter 30 benefits, active duty does not include ACDUTRA.  38 C.F.R. § 21.7020(b)(1)(i)(A) (2012).

The appellant claims that his duty service from November 1980 to February 1981 qualifies him for educational benefits under the provisions of Title 38, Chapter 30, United States Code.  Electronic information from the Department of Defense (DoD) indicated that he is not eligible for Chapter 30 benefits as he had only ACDUTRA from November 1980 to February 1981 in the United States Army Reserve.  

In this regard, the findings by the service department verifying a person's service are binding on the VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  As such, he did not become a member of the Armed Forces after June 30, 1985.  Even if the Board were to assume, arguendo, that his service from November 1980 to February 1981 constituted active duty (as opposed to ACDUTRA), this service was in the United States Army Reserve (not the U.S. Armed Forces) and was years before June 30, 1985.

The appellant's contentions with respect to his eligibility under Chapter 30 have been sympathetically considered but the applicable law and regulations as written preclude a grant of benefits, even on an equitable basis.  See 38 U.S.C.A. § 503; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board is without the authority to disregard the applicable law.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested educational benefits.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must therefore be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002);38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In this case, VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000).  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-04, 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  

There is no possibility that any additional notice or development would aid the appellant in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz, 15 Vet. App. at 143.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.


ORDER

Entitlement to basic eligibility for educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code is denied.


REMAND

The appellant also claimed entitlement to educational assistance benefits under Chapter 1606 of Title 10 of the United States Code as discussed in the Introduction above.  This program is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, as well as the Army and Air National Guard.  To be eligible for education benefits under Chapter 1606, certain criteria must be met.

Here, while the DoD responded as to the appellant's claim of entitlement for basic eligibility for educational assistance benefits under Chapter 30, there is no indication that DoD determined whether or not he met the eligibility criteria needed to receive educational assistance under Chapter 1606.  Thus, a remand is necessary to request a determination from the Armed Forces concerning his eligibility for Chapter 1606 educational assistance benefits.

Accordingly, the issue of entitlement to basic eligibility for educational assistance benefits under the provisions of Chapter 1606, Title 10, United States Code is REMANDED for the following actions:

1.  Request a determination of the appellant's eligibility for Chapter 1606 educational assistance benefits from the Armed Forces.

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should be readjudicated on the basis of the additional evidence.  

If the benefit sought is not granted, the appellant should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


